Per Curiam,
For reasons given by the learned president of the court below, he was clearly right in discharging appellant’s rule to open the judgment.
Applications to open judgments by default, and let the defendants into a defense, are appeals to the equitable power of the court, and Should be made with reasonable promptness. In this case appellant’s laches were inexcusable. His petition was not presented until after the death of the plaintiff and the lapse of about eleven years after he knew that judgment had been entered against him for want of an affidavit of defense. Having failed to give any satisfactory excuse for this long and unreasonable delay, he was in no position to invoke the aid of a court of equity.
Decree affirmed and appeal dismissed at appellant’s costs.